[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RECUSAL
The plaintiff's motion to strike dated November 29, 1995 was briefed and then argued by the parties at the short calendar January 2, 1966. The court after argument reserved decision. While the motion was so reserved, counsel for the defendants, Attorney Vincent M. Russo, wrote a personal letter to this judge with supporting enclosures concerning the merits of the issue reserved (Exhibits 1, 2, 3, and 4 attached). This conduct clearly constitutes an ex parte communication with the judge concerning the merits of the case. Canon 3 A(4) Code ofJudicial Conduct.
Therefore, the court recuses itself from any further consideration of the motion to strike, and orders the clerk to restore the motion to the short calendar for de novo argument before another court.
So ordered.
WILLIAM PATRICK MURRAY, J.
A Judge of the Superior Court
Raymond J. Antonacci
Attorney At Law
January 3, 1996
The Honorable William Murray Superior Court
300 Grand Street Waterbury CT 06702
Re: Source One v. Mainiero
Dear Judge Murray,
The enclosed letter serves as a Supplemental Appendix to my Memorandum in Opposition to Motion to Strike. This is the third request for updated financial information since the review agreement was entered. The defendants, my clients have provided updated and additional financial information twice already since June. There exists on the part of the plaintiff a continuing request for more information with no end in sight while the foreclosure moves forward. The lack of good faith contained in CT Page 67 and demonstrated by this letter speaks for itself.
Very Truly Yours,
Vincent M. Russo
VMR:ans
cc:Randall McHugh, Reiner  Reiner
47 Buckingham Street * Waterbury, CT 06710 * 203-597-8883 * FAX 203-753-9347
NO. CV95 0126036 S               : SUPERIOR COURT SOURCE ONE MORTGAGE              : J.D. OF WATERBURY SERVICES CORPORATION vs.                             : AT WATERBURY MICHAEL R. MAINIERO, JR., ET AL  : January 3, 1996
SUPPLEMENTAL APPENDIX TOMEMORANDUM IN SUPPORT OF DEFENDANTS' OBJECTION TO MOTION TO STRIKE
See attached letter from Source One Mortgage Services Corporation to Michael  Elizabeth Mainiero dated December 29, 1995.
Dated at Waterbury, Connecticut this 3rd day of January, 1996.
The Defendants,
                                                 By: Vincent M. Russo Their Attorney
I hereby certify that a copy of the foregoing has been mailed to Reiner and Reiner. P.C., 160 Farmington Avenue, Farmington CT 06032.
Vincent M. Russo Commissioner of the Superior Court
Source One27555 Farmington Road Mortgage Service Corps. Farmington Hills, MI 48334-3357
December 29, 1995
Michael and Elizabeth Mainiero CT Page 68
125 Luna Trail EXT Southbury, CT 06488
RE: SOMSC #10643710-5
Dear Michael Mainiero and Elizabeth Mainiero,
You have requested we review your file for a Loan Modification on the above mentioned loan. Your information is being reviewed by the investor at this time.
They are requesting updated financial information, and request that you complete and return the enclosed form. You may mail this back to me once it is done, or fax to the number listed below and I will forward on to them.
If you have any questions, please call me at 810-488-7416.
Sincerely,
Wendy Hadler Loss Management Specialist 810-488-8357 fax
Raymond J. Antonacci
Attorney At Law
January 3, 1996
Source One Mortgages Services Corporation
27555 Farmington Road Farmington Hills, Michigan 48334-3357 Attention: Wendy Hadler — Loss Management Specialist
Re: Michael and Elizabeth Mainiero SOMSC #10643710-5
Dear Ms. Hadler:
I am in receipt of your most recent request for updated financial information. This is your third such request. While my clients genuinely seek a modification of the mortgage, your attorneys are aggressively seeking its foreclosure, which must be defended. I can not at this time advise my clients to divulge any CT Page 69 more financial information although I submit that it is very unlikely to have changed substantially since the last update. I wish to assure you however of my clients sincere and earnest desire to reach an agreement as to modification to the mortgage. They can afford to pay $1,000 per month.
Very truly yours,
Raymond J. Antonacci
RJA:rst
cc. Michael and Elizabeth Mainiero The Honorable William Murray
47 Buckingham Street * Waterbury, CT 06710 * 203-597-8883 * FAX 203-753-9347